       Case 3:18-cv-00134-DPM Document 38 Filed 04/24/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

TRAVIS BROWN and TERRANCE WILSON,
Each Individually and on Behalf of All
Others Similarly Situated                                  PLAINTIFFS

v.                       No. 3:18-cv-134-DPM

STRACENER BROTHERS CONSTRUCTION
CORP.; N & M CONCRETE, LLC; NATO
ISLAS ARAGON; and MIGUEL ISLAS                           DEFENDANTS

                       AMENDED JUDGMENT
     The complaint remains dismissed with prejudice.           The Court
extends its jurisdiction until 14 August 2020 to enforce the parties'
settlement.



                                  D.P. Marshall Jr.
                                  United States District Judge
